DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Amendment
	Claims 1-20 of the present application were previously allowed in the Notice of Allowability dated 09/28/2021.  Allowed claims 7-9 and 13 are amended for clarification without changing the scopes of the claims.  New claims 21-23 are added with similar scopes of the previously allowed claims.  The amended and added claims are considered by the Examiner and updated search is performed.

Allowable Subject Matter
Claims 1-12 are allowed.
claims are found to be allowable for the same reasons as presented in previous Office Actions dated 03/29/2021 and 09/28/2021.
It is noted that in the Inter Partes Review of the parent patent (US PAT. No. 8,824,505) of the instant application filed on 07/13/2020, a reference G.709 Living List (Version 2006-05) was relied upon in the petition against the claimed feature of “determining a number of bytes of the client signal…mapping the number of bytes of the client signal to an overhead area…”.  The petition and the exhibited references are considered by the Examiner.  However, Living List only discloses the calculation of a value Cn and the mapping of Cn to an overhead, wherein Cn is the “number of client information entities per server frame” as opposed to the number of bytes (or bits) of the received client signal as required in the currently allowed claims.  Therefore, the Examiner was unable to reasonably formulate reasonable grounds of rejection based on Living List and other relevant prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473